This office action is in response to Applicants’ amendments/remarks received November 9, 2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-19 are canceled.  Claims 20-34 are under consideration.

Priority: This application claims benefit of provisional application 62/626044, filed February 3, 2018, and is a CIP of U.S. Application 14097128, filed December 4, 2013, now abandoned, which in turn is a CON of U.S. application 12696651, filed January 29, 2010, now abandoned (claiming priority to provisional application 61/148502 filed January 30, 2009), which in turn is a CIP of U.S. application 12474921, filed May 29, 2009, now abandoned (claiming priority to provisional applications 61/057705 filed May 30, 2008 and 61/058025 filed June 2, 2008), which in turn is a CIP of U.S. application 10884355, filed July 2, 2004, now abandoned (claiming priority to provisional application 60/485234 filed July 3, 2003) and the U.S. application 12243755, filed October 1, 2008, now abandoned (claiming priority to provisional application 60/976676 filed October 1, 2007), which in turn is a CIP of U.S. Application 10655345, filed September 4, 2003, now abandoned (claiming priority to provisional application 60/409102 filed September 9, 2002).
In view of the claim amendments filed November 9, 2020, the recited subject matter “SEQ ID NO: 40” appears to find earliest support in provisional application 60/485234 filed July 3, 2003.

Objections and Rejections
Claim 20 is objected to because of the following informalities:  it is noted that the sequence identifier recited in the claim is incorrectly depicted.  The sequence identifier is depicted as “SEQ ID no. 40” rather than the “SEQ ID NO: X” (or in this instance “SEQ ID NO: 40”) notation as disclosed in MPEP 2422.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the antibiological agent consists essentially of an antimicrobial peptide characterized by SEQ ID NO: 40.  It is unclear what is meant by the term “characterized.”  It is not clear whether the antibiological agent actually consists essentially of SEQ ID NO: 40 or has a different structural limitation.  Further clarification is requested.
Claim 25 is dependent on claim 24 and recites wherein at least one target microorganism is selected from the group of microorganisms recited.  Claim 24 is dependent on claim 22, which already recites wherein at least one target microorganism is selected from the same group of microorganisms recited in claim 25.  It is unclear how claim 25 further limits claim 24.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuhner et al. (US 6858581; previously cited) in view of Edwards (US 5885782) and Hara (US 5646014).  For examination and prior art purposes, instant the instant claims have been interpreted as:  a method for reducing microbial growth in an uncured polymeric coating material stored in a container, comprising providing an uncured water-borne polymeric coating material, admixing a specific amount of an antibiological agent consisting essentially of SEQ ID NO: 40 to the uncured water-borne polymeric coating material at a concentration sufficient to inhibit antimicrobial growth of the uncured water-borne polymeric coating material, storing the uncured polymeric coating material admixed with the antibiological agent consisting essentially of SEQ ID NO: 40.
Kuhner et al. disclose antimicrobial peptides that are 8-10 amino acids in length (at least col. 5 line 65 to col. 6 line 10).  Kuhner et al. disclose that said antimicrobial peptides can be manufactured into an industrially acceptable carrier including a household product, paint, or a personal care composition (col. 6 lines 46-50) and that said antimicrobial peptides are typically present in an amount of about 0.000001 to about 99%, including 0.01 to about 25%, in antimicrobial compositions (col. 6 lines 51-56), and the carrier or mixture of carriers is typically 
Edwards discloses synergistic antimicrobial compositions comprising at least the peptide of SEQ ID NO: 40, where the SEQ ID NO: 40 of Edwards has 100% sequence identity to instant SEQ ID NO: 40 (at least col. 53, col. 57 lines 53-58).  Therefore, Edwards also discloses antimicrobial peptides.  Edwards discloses that the antimicrobial peptides can be stabilized in various types of polymeric carriers (at least col. 26 lines 35-48).  

Therefore, it would have been obvious to one of ordinary skill that the prior art reasonably discloses providing uncured polymer coating compositions in a container, admixing an antimicrobial peptide to inhibit antimicrobial growth of the uncured polymer coating composition, wherein the antimicrobial peptide are mixed at concentrations sufficient to inhibit antimicrobial growth of the polymer coating composition in the container when stored.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the references and arrive at the claimed method for reducing microbial growth in an uncured polymeric coating material stored in a container, comprising providing an uncured water-borne polymeric coating material, admixing a specific amount of an antibiological agent consisting essentially of SEQ ID NO: 40 to the uncured water-borne polymeric coating material at a concentration sufficient to inhibit antimicrobial growth of the uncured water-borne polymeric coating material, storing the uncured polymeric coating material admixed with the antibiological agent consisting essentially of SEQ ID NO: 40 (instant claims 20-34).  The motivation to do so is given by the prior art.  For the reasons noted above, Kuhner et al. reasonably disclose providing an uncured aqueous polymer coating composition, admixing antimicrobial peptides into the polymer coating composition, wherein the antimicrobial peptides are mixed at concentrations sufficient to inhibit antimicrobial growth of the polymer coating composition.  The antimicrobial peptide consisting of SEQ ID NO: 40 was known at the time of the invention and functionally equivalent to the antimicrobial peptides of Kuhner et al. and can 
Regarding instant claims 21, 29, 32, it would have been obvious to arrive at the claimed concentration ranges for the antimicrobial enzyme and antimicrobial peptide.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, Kuhner et al. disclose concentrations for the antimicrobial peptides and polymer carriers (see teachings above).  The concentrations disclosed by the prior art reasonably encompass the amounts recited in the instant claims.  Therefore, it would have been obvious to arrive at the claimed concentrations and/or amounts by routine optimization.
Regarding instant claims 22, 25, 27, 31, since the antimicrobial peptide disclosed by the prior art (at least Edwards et al.) is the same as the claimed antimicrobial peptide, it would be 
Regarding instant claims 23, 26, 30, 33, as noted above, Kuhner et al. disclose amounts of antimicrobial peptides in compositions for industrial and household use, including paint.  Kuhner et al. disclose the antimicrobial peptides may be incorporated into a polymer, such as, for example, a polysaccharide, a glycol polymer, a polyester, a polyurethane, a polyacrylate, a polyacrylonitrile, a polyamide, a polyolefin, a polystyrene, a vinyl polymer, etc. (at least col. 6 lines 40-45), and Edwards et al. disclose antimicrobial peptides, including SEQ ID NO: 40, in various types of polymeric carriers similar to paint (at least col. 5 lines 8-17).  Therefore, it would have been obvious to arrive at the claimed uncured water-borne acrylic latex coating material.
Regarding instant claims 24, 28, 34, as noted above, Kuhner et al. disclose amounts of antimicrobial peptides in compositions for industrial and household use, including paint, that contribute synergistically to antimicrobial or antifouling activity, and Edwards et al. disclose antimicrobial peptides, including SEQ ID NO: 40, in various types of polymeric carriers.  Therefore, it would have been obvious that the amount(s) of antimicrobial peptide in the coating composition inhibits the activity of the target microorganism(s) and therefore, the activity of the target microorganisms(s) is reduced to the claimed percentage.

Reply:  In view of Applicants’ amendments/remarks, the previous 103(a) rejection has been withdrawn.  
However, the claims remain unpatentable under a new 35 U.S.C. 103(a) rejection for the reasons noted above.

Applicants’ remarks regarding Kuhner et al. have been considered but they are not persuasive.
Applicants assert that Kuhner et al. are silent on in-can preservative considerations as related to polymeric coating materials and is silent on adding antimicrobial peptides to biocide-free polymeric coating compositions.  The disclosures of Kuhner et al. are directed to “chemically-modified peptides having antimicrobial activity and methods of making them and using them to combat microorganisms.”  See Applicants’ remarks p. 28-29.
Applicants’ remarks are not persuasive.  As noted above, Kuhner et al. disclose antimicrobial peptides that are 8-10 amino acids in length (at least col. 5 line 65 to col. 6 line 10).  Kuhner et al. disclose that said antimicrobial peptides can be manufactured into an industrially acceptable carrier including a household product, paint, or a personal care composition (col. 6 lines 46-50), where it is disclosed that the antimicrobial peptides may be incorporated into a polymer, such as, for example, a polysaccharide, a glycol polymer, a polyester, a polyurethane, a polyacrylate, a polyacrylonitrile, a polyamide, a polyolefin, a polystyrene, a vinyl polymer, etc. (at least col. 6 lines 40-45).
Therefore, Kuhner et al. reasonably suggest that antimicrobial peptides can be incorporated or mixed into an uncured paint composition to inhibit microbial growth, where it would be implicit in the teachings that the antimicrobial peptides present in the paint composition inhibits paint or polymer coating compositions stored in a container.
Furthermore, at the time of the invention, it was known that antimicrobial peptides can be incorporated as a preservative in construction materials, including paint (Hara et al.).  Therefore, 
Regarding Applicants’ remarks that the in-can preservative functionality provided for by AMPs (antimicrobial peptides) is unpredictable (see Table 107) – i.e. for a given organism of interest, AMP-7 (SEQ ID NO: 40) routinely provides outperforms AMP-6 (SEQ ID NO: 34) and AMP-LKLK (SEQ ID NO: 200), the remarks are not persuasive.  Table 107 appears to just show concentration differences of the AMPs and/or enzymes tested.  There does not appear to be a significant difference in inhibiting microbial growth between at least AMP-6 and AMP-7.
Further, in this instance, Edward et al. already disclose that a composition comprising at least SEQ ID NO: 34 and/or 40 have synergistic antimicrobial activity (col. 57 lines 53-58) and can be formulated in polymer coating compositions (at least col. 27).
Therefore, the antimicrobial peptides formulated into a polymer coating composition would still inhibit microbial growth when in a container since it is present in the polymer coating composition.
Therefore, Applicant’s remarks regarding Kuhner et al. to select an AMP for in-can preservative functionality are not persuasive.
	Applicants assert Kuhner et al. is silent on reducing microbial growth in polymeric coating materials during storage in a container prior to curing.  Applicants assert Kuhner et al. disclose treating industrial aqueous systems at or near the surface of the water, which is not equivalent to or suggestive of reducing microbial growth in an uncured polymeric coating material during storage.  Although Kuhner et al. present disclosures related to paints in the context of peptide-based and antimicrobial compositions, such disclosures are directed to 
	Applicants’ remarks are not persuasive.  It is known that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art….  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Further, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  MPEP 2123.
	In this instance, it would be obvious to one of ordinary skill that Kuhner et al. distinguishes between a paint composition and a painted surface.  Kuhner et al. disclose that antimicrobial peptides inhibit microbial growth in both paint compositions and painted surfaces.  In other words, Kuhner et al. disclose that the antimicrobial peptides inhibit microbial growth in uncured polymer coating compositions and cured polymer coatings (paint surfaces).  See at least col. 7 lines 32-42 and col. 62 claims 4-5, which disclose painted surfaces are a substrate coated with antimicrobial peptides, compared with col. 6 lines 40-50 and col. 61 claims 1-3, which disclose the antimicrobial peptides inhibiting microbial growth are incorporated into polymers.  Kuhner et al. expressly state that the antimicrobial peptides are incorporated into polymers, including polyacrylates, and comprised in a paint composition (at least col. 6 lines 40-50).  See also at least col. 61 claims 1-3, which also disclose that the antimicrobial peptide inhibits the growth of microbes and are incorporated into a polymer, selected from among a polyacrylate.  Therefore, Kuhner et al. would reasonably disclose providing an uncured aqueous polymer coating composition in a container, admixing antimicrobial peptides into the polymer coating 
	Regarding Applicants’ remarks on the “aqueous environments” disclosed in Kuhner et al., the remarks are not persuasive.  Kuhner et al. expressly disclose that “aqueous environments” as used herein, is meant to include any type of system containing water, including but not limited to… (col. 14 lines 57-59).  Therefore, it would be clear that the “aqueous environment” is not meant be directed solely industrial water systems, but aqueous compositions comprising polymers (see at least col. 13 lines 62 to col. 14 lines 16, and the working examples).
	Regarding Applicants’ remarks that Kuhner et al. do not teach the AMP of SEQ ID NO: 40, the remarks are not persuasive.  Kuhner et al. is cited with at least Edwards et al., which reasonably antimicrobial peptides, including SEQ ID NO: 40, in various types of polymeric carriers similar to paint polymers (at least col. 5 lines 8-17).
It was further disclosed at the time of the invention, antimicrobial peptides can be incorporated as a preservative in construction materials, including paint (Hara et al.).  Therefore, it would have been obvious to one of ordinary skill that known antimicrobial peptides can be incorporated into an uncured polymer coating material to inhibit microbial growth of the coating material in a container.
Regarding Applicants’ remarks that there is no reasonable expectation of success, the remarks are not persuasive.  One of ordinary skill would have a reasonable expectation of success because it was known in the prior art that antimicrobial peptides can be mixed into polymer coating compositions to inhibit antimicrobial growth and preserve the polymer coating compositions.  Therefore, arriving at the claimed method of reducing microbial growth in an uncured polymeric coating material stored in a container would have been obvious.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656